UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4232


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY CORNELIUS CLEGG,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cr-00379-CCE-1)


Submitted:   November 30, 2015            Decided:   January 6, 2016


Before NIEMEYER, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   JoAnna Gibson McFadden, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rodney Cornelius Clegg appeals his conviction following a

jury trial for possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2012), and his resulting 37-

month sentence.             Clegg’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), concluding that there

are no meritorious issues for appeal but questioning whether the

court    erred    in        admitting    certain     evidence,      whether       the     jury

instructions          were     erroneous,         whether     the    court     erred       in

upholding the jury’s verdict, and whether Clegg’s sentence is

reasonable.       Although notified of his right to do so, Clegg has

not     filed     a     pro     se     supplemental     brief.            After     careful

consideration of the entire record, we affirm.

      First,      counsel        questions        whether     the    court        erred    in

admitting       into        evidence     photographs         from    Clegg’s       Facebook

profile.        We review evidentiary rulings for abuse of discretion

and     “will    only        overturn     a   ruling        that    is    arbitrary       and

irrational.”           United States v. Hassan, 742 F.3d 104, 130 (4th

Cir.) (alteration and internal quotations marks omitted), cert.

denied, 135 S. Ct. 157 (2014).                    We conclude that the court did

not     abuse         its     discretion      in      admitting          the   challenged

photographs.

      Next, counsel questions whether the district court erred in

instructing the jury.                Clegg did not object to the instructions

                                              2
in the district court, and we therefore review only for plain

error.        United States v. Olano, 507 U.S. 725, 731-32 (1993).

The Anders brief fails to question any particular instruction

and     the    record     is     devoid     of    any     dispute     about      the     jury

instructions.        Thus, we find that Clegg has failed to establish

plain error.

       Counsel also questions whether the court erred by upholding

the jury’s verdict despite Clegg’s motion for acquittal.                                  We

review the denial of a motion for acquittal de novo.                                   United

States v. Said, 798 F.3d 182, 193 (4th Cir. 2015).                               The jury

verdict must be sustained if, when “viewing the evidence in the

light most favorable to the government, there is substantial

evidence in the record to support the verdict.”                           United States

v. Cornell, 780 F.3d 616, 630 (4th Cir.) (internal quotation

marks       omitted),         cert.     denied,     136        S.   Ct.    127     (2015).

“[S]ubstantial evidence is evidence that a reasonable finder of

fact    could    accept        as     adequate    and    sufficient       to    support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id.    (internal quotation marks omitted).

       We     conclude        that    the   Government         presented       substantial

evidence as to the disputed element of the offense.                            The parties

stipulated      to      all     of    the   elements       except     Clegg’s      knowing

possession      of   the      firearm,      and   the    Government’s       photographic

evidence      and    eyewitness         testimony       that    Clegg     possessed       and

                                              3
discharged         a    firearm      constituted       sufficient     evidence     on   the

knowing possession element.                   To the extent that Clegg is also

challenging the court’s denial of his motion for a mistrial, we

have reviewed the record and conclude that the court did not

err.

       Finally,         counsel      questions       whether    Clegg’s     sentence      is

reasonable.            We review a sentence for reasonableness, applying

“a deferential abuse-of-discretion standard.”                          Gall v. United

States,    552 U.S. 38,   41     (2007).      In    determining      whether    a

sentence      is       procedurally       reasonable,     we    consider    whether     the

district      court       properly         calculated     the    applicable      advisory

Guidelines range, gave the parties an opportunity to argue for

an   appropriate          sentence,        considered    the    18    U.S.C.    § 3553(a)

(2012)     factors,            and    sufficiently        explained       the    selected

sentence.       Id. at 49-51.              If we find no significant procedural

error, we examine the substantive reasonableness of the sentence

under “the totality of the circumstances.”                      Id. at 51.

       When     a       sentence      is     above     the     applicable       Sentencing

Guidelines         range,      we    consider       “whether    the   sentencing    court

acted reasonably both with respect to its decision to impose

such a sentence and with respect to the extent of the divergence

from the sentencing range.”                    United States v. Washington, 743
F.3d 938,       944       (4th   Cir.     2014)     (internal     quotation     marks

omitted).       “A major departure from the advisory range should be

                                                4
supported by a more significant justification than a minor one.”

United    States v.     Morace,      594 F.3d 340,    346    (4th   Cir.    2010)

(internal quotation marks omitted).

     We conclude that Clegg’s sentence is both procedurally and

substantively       reasonable.            The      district      court     correctly

calculated Clegg’s Sentencing Guidelines range.                        The court also

considered   Clegg’s        oral   objection      and   the     parties’    arguments

before    issuing     its    sentence.         Further,       although     the    court

elected to vary upward by three months from the top of the

applicable Guidelines range, the court’s decision to vary and

the extent of the variance were well-reasoned.

     In   accordance        with   Anders,     we    have   reviewed      the    entire

record in this case for meritorious issues and have found none.

Accordingly, we affirm Clegg’s conviction and sentence.                            This

court requires that counsel inform Clegg, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If Clegg requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move   in    this    court      for    leave     to   withdraw    from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.




                                           5
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   6